DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 

Amendments
This office action is in response to the amendments filed 12/16/2020. As per applicant’s request, claims 1, 10, and 16 have been amended. Claims 3 and 12 have been cancelled while claims 24-25 have been added. Claims 1, 4-10, 13-16, 18-25 are pending.

Response to Arguments
Applicant’s arguments filed 12/16/2020 with respect to the 35 U.S.C. 103 rejections of claims 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fei2 is a new prior art reference being incorporated into the rejection in order to teach a first set of historical financial data comprising cash balance data and a second set of historical financial data comprising transaction data wherein the time parameter of the second set of historical financial data occurs after the time parameter of the first set of historical financial data as Fei2 discloses an account history dataset comprising cash balance (first set of historical financial data) is generated every month while an account transaction dataset comprising transaction data (second set of historical financial data) is generated every day. Since the account history dataset is generated every month at a first time parameter, any following account transaction datasets that are generated daily will be at a second time parameter that occurs after the first time parameter as the account transaction dataset is generated daily while the account history dataset is generated monthly. 

Applicant's arguments with respect to the 35 U.S.C. 103 rejection of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10-11, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al, “Selection of the optimal trading model for stock investment in different industries”; herein Lv, in view of Volodarskiy et al. (US 20200175354 A1); herein Volodarskiy, in view of Y. F. Sun et al. “Optimal partition algorithm of the RBF neural network and its application to financial time series forecasting”; herein Sun, in view of Fei et al. (US 8160960 B1); herein Fei2.


Regarding Claim 1,
	Lv teaches a method, comprising: Receiving… a first set of historical financial data; receiving…a second set of historical financial data;(Page 9, evaluation and analysis of trading performance is done for SPICS and CSICS datasets (page 5 discloses stock data selected from the past 2000 trading days before December 31, 2017 and therefore each dataset is considered to contain historical financial data.) obtaining… a plurality of machine learning models;(Page 5, table 4, discloses a plurality of different machine learning trading algorithms including SVM, LSTM, LR, CART, etc…) determining…a respective forecasted financial score associated with each of the plurality of machine learning models based on the first set of historical financial data and the second set of historical financial data;(Page 7, discloses determining prediction results (as the forecasted financial score) using the machine learning algorithms as classifiers to perform predictions of the ups and downs of the stocks of each industry in SPICS and CSICS (first and second set of historical financial data))
Determining…a set of training data based on a time parameter of the first set of historical financial data and based on a time parameter of the second set of historical financial data…training,…each of the two or more machine learning models based on the set of training data.(Page 7, “ In this part, we use machine learning algorithms as the classifiers to predict the ups and downs of the stocks in each industry of SPICS and CSICS and use the prediction results as the signals of daily trading. We use the walk-forward analysis method to train each machine learning algorithm step by step. In each step, we use the data from the past 250 days (one year) as the training set and the data for the next 5 days (one week) as the test set. Each stock contains data for 2,000 trading days, so it takes (2000–250) / 5 = 350 training sessions to produce a total of 1,750 predictions which are the signals of daily trading. The algorithm for generating trading signals is shown in Algorithm 1.” Discloses training the machine learning algorithms using the set of training data from SPICS and CSICS from the past 250 days. Also see pages 5-6, learning algorithm section for more information about training the machine learning models using the training datasets.)  
…Determining… a set of evaluation data based on the time parameter of the first set of historical financial data and based on the time parameter of the second set of historical financial data;(Pages 8-9, discloses using classification forecast results as the trading signal to conduct the back testing and apply the WR, ARR, ASR, and MDD as the indicators of the trading performance evaluation (as the set of evaluation data). Furthermore, this set is based on a time parameter as the evaluation indicators are derived from historical data. (ARR is derived from average rate of return in the past investment period, MDD shows largest decline in price in investment period H, etc…). Page 5 discloses stock data selected from the past 2000 trading days before December 31, 2017 and therefore each dataset is associated with a time parameter.) and
Selecting… an optimum machine learning model from the two or more machine learning models based on a comparison of the respective forecasted financial score of each of the two or more machine learning models relative to the set of evaluation data. (Pages 15-16, Table 12, discloses that optimal trading models are selected based on the analysis results of the performance evaluation indicators WR, ARR, ASR, and MDD. Tables 4-8 discloses the comparison of performance of each machine learning model. Page 8 discloses using the classification forecast results as the trading signals to conduct back-testing while using WR, ARR, ASR, and MDD as the evaluation indicators and therefore the comparison is of the respective financial score of the models (forecasted results) relative to the set of evaluation data.(evaluation indicators WR, ARR, ASR, MDD))
Although Lv discloses the plurality of machine learning models and respective forecasted financial scores, it does not explicitly teach a step of selecting two or more of the machine learning models from the plurality based on the forecasted financial score. 	However,  Volodarskiy teaches, in an analogous system,  Selecting… two or more machine learning models from the plurality of machine learning models based on the respective forecasted…score;([0056], discloses an evaluation score for each model based on model testing, [0072], discloses that a subset of machine learning models may be ranked according to a score, and the subset of models with the highest scores may be selected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model selection and ranking based on evaluation scores, as disclosed by Volodarskiy, into the optimal model selection for financial forecasting method of Lv. One of ordinary skill in the art would have been motivated to make the combination in order to appropriately manage the tradeoff between time and efficacy. (Volodarskiy, [0072])
Lv discloses the above steps of receiving, obtaining, determining, and selecting, it does not disclose performing these instruction by a device. 	However, Volodark further teaches a device capable of performing the program instructions. ([0008], discloses a computer readable storage medium that contains program instructions that, when executed, cause a computer to perform operations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device, as further disclosed by Volodarskiy, into the optimal model selection for financial forecasting method of Lv/Volodarskiy. One of ordinary skill in the art would have been motivated to make the combination in order to computerize the method.
Lv/Volodarskiy does not explicitly teach, but Sun teaches, in an analogous system, wherein the time parameter of the first set of historical financial data is different from the time parameter of the second set of historical financial data;(Page 39, left column, “The data used are the indexes in the stock exchanges, including the Standard and Poor’s 500 (S&P 500) index and the composite index in the Shanghai Stock Exchange (CISSE). These are two groups of data with different characteristics. The S&P 500 data cover the time period from 01/04/1993 up to 12/31/1995….” And “The data of the CISSE used in this paper are those with 353 continuous trading days from 01/04/1999.” Discloses two different historical financial data sets with different time parameters.)
Sun, into the optimal model selection for financial forecasting method of Lv/Volodarskiy. One of ordinary skill in the art would have been motivated to make the combination in order to improve the predictive power of the neural network. (Page 39, Sun)
	Lv/Volodarkiy/Sun does not explicitly teach, but Fei2 teaches, in an analogous system, wherein the first set of historical financial data comprises cash balance data and the second set of historical financial data comprises financial transaction data:… wherein the time parameter of the second set of historical financial data occurs
after the time parameter associated with the first set of historical financial data:(Col. 4 Lines 60-67 and Col. 5 lines 1-10, discloses an account history dataset comprising cash balance (first set of historical financial data) is generated every month (the time the account history dataset is generated every month is interpreted as the first time parameter)  while an account transaction dataset comprising transaction data (second set of historical financial data) is generated every day. (The time the account transaction dataset is generated every day is interpreted as the first time parameter)  Since the account history dataset is generated every month, any following account transaction datasets that are generated daily will be at a second time parameter that must occur after the first time parameter as the account transaction dataset is generated daily while the account history dataset is generated monthly.(i.e. the second time parameter of the account transaction datasets containing transaction data will occur after the first time parameter of the account history dataset containing cash balance data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the historical datasets with a second time parameter that occurs after a first time parameter, as disclosed by Fei2, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun. One of ordinary skill in the art would have been motivated to make the combination in order to maintain detailed records of data over an extended time period as well as recent transaction data. (Fei2, Col. 4 Lines 50-67 and Col. 5 lines 1-10)



Regarding Claim 8,
	Lv/Volodarskiy/Sun/Fei2 teaches the method of claim 1. (and thus the rejection of claim 1 is incorporated herein.)
	 Lv further teaches wherein the plurality of machine learning models include at least one of: …a long short-term memory (LSTM) machine learning model; (Page 5, tables 4-8, discloses a LSTM (defined on page 2) machine learning model.)
Regarding Claim 10,
	Lv teaches Receive a first set of historical financial data; receive a second set of historical financial data;(Page 9, evaluation and analysis of trading performance is done for SPICS and CSICS datasets (page 5 discloses stock data selected from the past 2000 trading days before December 31, 2017 and therefore each dataset is considered to contain historical financial data.) obtain  a plurality of machine learning models;(Page 5, table 4, discloses a plurality of different machine learning trading algorithms including SVM, LSTM, LR, CART, etc…) determine a respective forecasted financial score associated with each of the plurality of machine learning models based on the first set of historical financial data and the second set of historical financial data;(Page 7, discloses determining prediction results (as the forecasted financial score) using the machine learning algorithms as classifiers to perform predictions of the ups and downs of the stocks of each industry in SPICS and CSICS (first and second set of historical financial data))
Determine…a set of training data based on a time parameter of the first set of historical financial data and based on a time parameter of the second set of historical financial data…traine,…each of the two or more machine learning models based on the set of training data.(Page 7, “ In this part, we use machine learning algorithms as the classifiers to predict the ups and downs of the stocks in each industry of SPICS and CSICS and use the prediction results as the signals of daily trading. We use the walk-forward analysis method to train each machine learning algorithm step by step. In each step, we use the data from the past 250 days (one year) as the training set and the data for the next 5 days (one week) as the test set. Each stock contains data for 2,000 trading days, so it takes (2000–250) / 5 = 350 training sessions to produce a total of 1,750 predictions which are the signals of daily trading. The algorithm for generating trading signals is shown in Algorithm 1.” Discloses training the machine learning algorithms using the set of training data from SPICS and CSICS from the past 250 days. Also see pages 5-6, learning algorithm section for more information about training the machine learning models using the training datasets.)  
…Determine a set of evaluation data based on the time parameter of the first set of historical financial data and based on the time parameter of the second set of historical financial data;(Pages 8-9, discloses using classification forecast results as the trading signal to conduct the back testing and apply the WR, ARR, ASR, and MDD as the indicators of the trading performance evaluation (as the set of evaluation data). Furthermore, this set is based on a time parameter as the evaluation indicators are derived from historical data. (ARR is derived from average rate of return in the past investment period, MDD shows largest decline in price in investment period H, etc…). Page 5 discloses stock data selected from the past 2000 trading days before December 31, 2017 and therefore each dataset is associated with a time parameter.) and
Select an optimum machine learning model from the two or more machine learning models based on a comparison of the respective forecasted financial score of each of the two or more machine learning models relative to the set of evaluation data. (Pages 15-16, Table 12, discloses that optimal trading models are selected based on the analysis results of the performance evaluation indicators WR, ARR, ASR, and MDD. Tables 4-8 discloses the comparison of performance of each machine learning model. Page 8 discloses using the classification forecast results as the trading signals to conduct back-testing while using WR, ARR, ASR, and MDD as the evaluation indicators and therefore the comparison is of the respective financial score of the models (forecasted results) relative to the set of evaluation data.(evaluation indicators WR, ARR, ASR, MDD))
Although Lv discloses the plurality of machine learning models and respective forecasted financial scores, it does not explicitly teach a step of selecting two or more of the machine learning models from the plurality based on the forecasted financial score. 	However, Volodarskiy teaches, in an analogous system, Select two or more machine learning models from the plurality of machine learning models based on the respective forecasted…score;([0056], discloses an evaluation score for each model based on model testing, [0072], discloses that a subset of machine learning models may be ranked according to a score, and the subset of models with the highest scores may be selected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model selection and ranking based on evaluation scores, as disclosed by Volodarskiy, into the optimal model selection for financial forecasting method of Lv. One of ordinary skill in the art would have been motivated to make the combination in order to appropriately manage the tradeoff between time and efficacy. (Volodarskiy, [0072])
	Volodarkskiy further teaches a device, comprising: one or more memories; and one or more processors communicatively couples to the one or more memories, configured to [perform instructions]: ([0031], discloses a system (device) comprising main memory 215 and processor 210 communicatively coupled via bus, wherein the processor executes the programs stored in the memory)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device, as further disclosed by Volodarskiy, into the optimal model selection for financial forecasting method of Lv/Volodarskiy. One of ordinary skill in the art would have been motivated to make the combination in order to computerize the method.

Lv/Volodarskiy does not explicitly teach, but Sun teaches, in an analogous system, wherein the time parameter of the first set of historical financial data is different from the time parameter of the second set of historical financial data;(Page 39, left column, “The data used are the indexes in the stock exchanges, including the Standard and Poor’s 500 (S&P 500) index and the composite index in the Shanghai Stock Exchange (CISSE). These are two groups of data with different characteristics. The S&P 500 data cover the time period from 01/04/1993 up to 12/31/1995….” And “The data of the CISSE used in this paper are those with 353 continuous trading days from 01/04/1999.” Discloses two different historical financial data sets with different time parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the historical datasets with different time parameters, as disclosed by Sun, into the optimal model selection for financial forecasting method of Lv/Volodarskiy. One of ordinary skill in the art would have been motivated to (Page 39, Sun)
Lv/Volodarkiy/Sun does not explicitly teach, but Fei2 teaches, in an analogous system, wherein the first set of historical financial data comprises cash balance data and the second set of historical financial data comprises financial transaction data:… wherein the time parameter of the second set of historical financial data occurs
after the time parameter associated with the first set of historical financial data:(Col. 4 Lines 60-67 and Col. 5 lines 1-10, discloses an account history dataset comprising cash balance (first set of historical financial data) is generated every month (the time the account history dataset is generated every month is interpreted as the first time parameter)  while an account transaction dataset comprising transaction data (second set of historical financial data) is generated every day. (The time the account transaction dataset is generated every day is interpreted as the first time parameter)  Since the account history dataset is generated every month, any following account transaction datasets that are generated daily will be at a second time parameter that must occur after the first time parameter as the account transaction dataset is generated daily while the account history dataset is generated monthly.(i.e. the second time parameter of the account transaction datasets containing transaction data will occur after the first time parameter of the account history dataset containing cash balance data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the historical datasets with a second Fei2, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun. One of ordinary skill in the art would have been motivated to make the combination in order to maintain detailed records of data over an extended time period as well as recent transaction data. (Fei2, Col. 4 Lines 50-67 and Col. 5 lines 1-10)


Regarding Claim 16,
	Lv teaches Receive a first set of historical financial data; receive a second set of historical financial data;(Page 9, evaluation and analysis of trading performance is done for SPICS and CSICS datasets (page 5 discloses stock data selected from the past 2000 trading days before December 31, 2017 and therefore each dataset is considered to contain historical financial data.) obtain  a plurality of machine learning models;(Page 5, table 4, discloses a plurality of different machine learning trading algorithms including SVM, LSTM, LR, CART, etc…) determine a respective forecasted financial score associated with each of the plurality of machine learning models based on the first set of historical financial data and the second set of historical financial data;(Page 7, discloses determining prediction results (as the forecasted financial score) using the machine learning algorithms as classifiers to perform predictions of the ups and downs of the stocks of each industry in SPICS and CSICS (first and second set of historical financial data))
Page 7, “ In this part, we use machine learning algorithms as the classifiers to predict the ups and downs of the stocks in each industry of SPICS and CSICS and use the prediction results as the signals of daily trading. We use the walk-forward analysis method to train each machine learning algorithm step by step. In each step, we use the data from the past 250 days (one year) as the training set and the data for the next 5 days (one week) as the test set. Each stock contains data for 2,000 trading days, so it takes (2000–250) / 5 = 350 training sessions to produce a total of 1,750 predictions which are the signals of daily trading. The algorithm for generating trading signals is shown in Algorithm 1.” Discloses training the machine learning algorithms using the set of training data from SPICS and CSICS from the past 250 days. Also see pages 5-6, learning algorithm section for more information about training the machine learning models using the training datasets.)  

…Determine a set of evaluation data based on the time parameter of the first set of historical financial data and based on the time parameter of the second set of historical financial data;(Pages 8-9, discloses using classification forecast results as the trading signal to conduct the back testing and apply the WR, ARR, ASR, and MDD as the indicators of the trading performance evaluation (as the set of evaluation data). Furthermore, this set is based on a time parameter as the evaluation indicators are derived from historical data. (ARR is derived from average rate of return in the past investment period, MDD shows largest decline in price in investment period H, etc…). Page 5 discloses stock data selected from the past 2000 trading days before December 31, 2017 and therefore each dataset is associated with a time parameter.) and
Select an optimum machine learning model from the two or more machine learning models based on a comparison of the respective forecasted financial score of each of the two or more machine learning models relative to the set of evaluation data. (Pages 15-16, Table 12, discloses that optimal trading models are selected based on the analysis results of the performance evaluation indicators WR, ARR, ASR, and MDD. Tables 4-8 discloses the comparison of performance of each machine learning model. Page 8 discloses using the classification forecast results as the trading signals to conduct back-testing while using WR, ARR, ASR, and MDD as the evaluation indicators and therefore the comparison is of the respective financial score of the models (forecasted results) relative to the set of evaluation data.(evaluation indicators WR, ARR, ASR, MDD))
Although Lv discloses the plurality of machine learning models and respective forecasted financial scores, it does not explicitly teach a step of selecting two or more of the machine learning models from the plurality based on the forecasted financial score. 	However, Volodarskiy teaches, in an analogous system, Select two or more machine learning models from the plurality of machine learning models based on the ( [0056], discloses an evaluation score for each model based on model testing, [0072], discloses that a subset of machine learning models may be ranked according to a score, and the subset of models with the highest scores may be selected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the model selection and ranking based on evaluation scores, as disclosed by Volodarskiy, into the optimal model selection for financial forecasting method of Lv. One of ordinary skill in the art would have been motivated to make the combination in order to appropriately manage the tradeoff between time and efficacy. (Volodarskiy, [0072])
	Volodarkskiy further teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: ([0033], “Secondary memory 220 is a non-transitory computer-readable medium having computer-executable code (e.g., disclosed software modules) and/or other data stored thereon. The computer software or data stored on secondary memory 220 is read into main memory 215 for execution by processor 210.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate non-transitory computer-readable medium, as further disclosed by Volodarskiy, to perform the optimal model selection for financial forecasting method of Lv/Volodarskiy. One of ordinary skill in the art would have been motivated to make the combination in order to computerize the method.

Lv/Volodarskiy does not explicitly teach, but Sun teaches, in an analogous system, wherein the time parameter of the first set of historical financial data is different from the time parameter of the second set of historical financial data;(Page 39, left column, “The data used are the indexes in the stock exchanges, including the Standard and Poor’s 500 (S&P 500) index and the composite index in the Shanghai Stock Exchange (CISSE). These are two groups of data with different characteristics. The S&P 500 data cover the time period from 01/04/1993 up to 12/31/1995….” And “The data of the CISSE used in this paper are those with 353 continuous trading days from 01/04/1999.” Discloses two different historical financial data sets with different time parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the historical datasets with different time parameters, as disclosed by Sun, into the optimal model selection for financial forecasting method of Lv/Volodarskiy. One of ordinary skill in the art would have been motivated to make the combination in order to improve the predictive power of the neural network. (Page 39, Sun)
	Lv/Volodarkiy/Sun does not explicitly teach, but Fei2 teaches, in an analogous system, wherein the first set of historical financial data comprises cash balance data and the second set of historical financial data comprises financial transaction data:… wherein the time parameter of the second set of historical financial data occurs
after the time parameter associated with the first set of historical financial data:(Col. 4 Lines 60-67 and Col. 5 lines 1-10, discloses an account history dataset comprising cash balance (first set of historical financial data) is generated every month (the time the account history dataset is generated every month is interpreted as the first time parameter)  while an account transaction dataset comprising transaction data (second set of historical financial data) is generated every day. (The time the account transaction dataset is generated every day is interpreted as the first time parameter)  Since the account history dataset is generated every month, any following account transaction datasets that are generated daily will be at a second time parameter that must occur after the first time parameter as the account transaction dataset is generated daily while the account history dataset is generated monthly.(i.e. the second time parameter of the account transaction datasets containing transaction data will occur after the first time parameter of the account history dataset containing cash balance data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the historical datasets with a second time parameter that occurs after a first time parameter, as disclosed by Fei2, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun. One of ordinary skill in the art would have been motivated to make the combination in order to maintain detailed records of data over an extended time period as well as recent transaction data. (Fei2, Col. 4 Lines 50-67 and Col. 5 lines 1-10)


Regarding Claim 19,
	Claim 19 is substantially similar to claim 8 and is rejected under the same rationale. Claim 19 corresponds to the computer readable storage medium used to perform the method of claim 8. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al, “Selection of the optimal trading model for stock investment in different industries”; herein Lv, in view of Volodarskiy et al. (US 20200175354 A1); herein Volodarskiy, in view of Y. F. Sun et al. “Optimal partition algorithm of the RBF neural network and its application to financial time series forecasting”; herein Sun, in view of Fei et al. (US 8160960 B1); herein Fei2,  in view of Phillips et al. (US 9905086 B1); herein Phillips.

Regarding Claim 4,
	Lv/Volodarskiy/Sun/Fei2 teaches the method of claim 1 (and thus the rejection of claim 1 is incorporated herein.)
	Lv/Volodarskiy/Sun/Fei2 does not explicitly teach wherein a forecasted financial score comprises a required cash score.
	Phillips teaches, in an analogous system, a forecasted financial score comprises a required cash score.(Col. 15, lines 48-66, discloses a recommendation platform 230 that predicts a demand for cash, and may also determine a score based on a predicted demand for the cash.)
Phillips, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun/Fei2. One of ordinary skill in the art would have been motivated to make the combination in order to provide indications that a cash supply will be empty or low prior to a particular time (Phillips, Col. 15, lines 48-66)


Regarding Claim 13,
	Claim 13 is substantially similar to claim 4 and is rejected under the same rationale. Claim 13 corresponds to the device used to perform the method of claim 4. 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al, “Selection of the optimal trading model for stock investment in different industries”; herein Lv, in view of Volodarskiy et al. (US 20200175354 A1); herein Volodarskiy, in view of Y. F. Sun et al. “Optimal partition algorithm of the RBF neural network and its application to financial time series forecasting”; herein Sun, in view of Fei et al. (US 8160960 B1); herein Fei2, in view of Karmakar et al. (US 20190147463 A1); herein Karmakar.

Regarding Claim 5,
	Lv/Volodarskiy/Sun/Fei2 teaches the method of claim 1. (and thus the rejection of claim 1 is incorporated herein.)
Lv/Volodarskiy/Sun/Fei2 does not explicitly teach wherein a machine learning model, of the plurality of machine learning models, utilizes a seasonal autoregressive integrated moving average with exogenous variables (SARIMAX) technique.
	However, Karmakar teaches, in an analogous system, wherein a machine learning model…utilizes a seasonal autoregressive integrated moving average with exogenous variables (SARIMAX) technique. ([0012], discloses a PG module using a SARIMAX analysis method on the sales data to forecast sales. [0019] discloses that the PG module uses machine learning.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SARIMAX technique, as disclosed by Karmakar, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun. One of ordinary skill in the art would have been motivated to make the combination in order to provide indications that a cash supply will be empty or low prior to a particular time (Phillips, Col. 15, lines 48-66)
Regarding Claim 18,
	Claim 18 is substantially similar to claim 5 and is rejected under the same rationale. Claim 18 corresponds to the computer readable storage medium used to perform the method of claim 5. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al, “Selection of the optimal trading model for stock investment in different industries”; herein Lv, in view of Volodarskiy et al. (US 20200175354 A1); herein Volodarskiy, in view of Y. F. Sun et al. “Optimal partition algorithm of the RBF neural network and its application to financial time series forecasting”; herein Sun, in view of Fei et al. (US 8160960 B1); herein Fei2. in view of Flowers et al. (US 20170323345 A1); herein Flowers.


Regarding Claim 21,
	Lv/Volodarskiy/Sun/Fei2 teaches the method of claim 1 (and thus the rejection of claim 1 is incorporated herein.). Lv/Volodarskiy/Sun teach the plurality of machine learning models being trained (see the rejection of claim 1.)
	Lv/Volodarskiy/Sun/Fei2 does not explicitly teach, but Flowers teaches, in an analogous system, the…machine learning model [is] trained using a supervised training procedure. ([0066], and [0068], discloses using supervised machine learning to train machine learning programs such as a neural network, a deep learning neural network, etc…)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the supervised learning training technique, as disclosed by Flowers, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun. One of ordinary skill in the art would have been motivated to make the combination in order to accurately predict the correct output when novel inputs are provided to the processing element. (Flowers, [0068])


Regarding Claim 22,

	Lv/Volodarskiy/Sun/Fei2 teaches the device of claim 10 (and thus the rejection of claim 10 is incorporated herein.).
	Lv/Volodarskiy/Sun/Fei2 does not explicitly teach, but Flowers teaches, in an analogous system, perform a multi-layer artificial neural network processing technique to perform pattern recognition associated with patterns in the set of training data.([0065]-[0067], discloses using pattern recognition techniques where the machine learning may include a deep neural network and the machine learning involves identifying and recognizing patterns in existing data.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pattern recognition technique, as disclosed by Flowers, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun/Fei2. One of ordinary skill in the art would have been motivated to make the combination in order to facilitate making predictions for subsequent data. (Flowers, [0066])


Claims 7, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al, “Selection of the optimal trading model for stock investment in different industries”; herein Lv, in view of Volodarskiy et al. (US 20200175354 A1); herein Volodarskiy, in view of Y. F. Sun et al. “Optimal partition algorithm of the RBF neural network and its application to financial time series forecasting”; herein Sun, in view of Fei et al. (US 8160960 B1); herein Fei2,  in view of Deng et al. “Visibility Forecast for Airport Operations by LSTM Neural Network”; herein Deng.

Regarding Claim 7,
	Lv/Volodarskiy/Sun/Fei2 teaches the method of claim 1 (and thus the rejection of claim 1 is incorporated herein.). 
	Although Lv/Volodarskiy/Sun/Fei2 teaches the forecast financial score associated with each of the plurality of machine learning models, it does not disclose using a weighted root mean square error technique to determine the scores.
	However, Deng teaches, in an analogous system, wherein determining the respective forecast…score associated with…the machine learning model uses at least one of: a weighted root mean square error technique.(Section 4.1, page 470, discloses using a weighted RMSE (Eq. 7) as a loss function. Section 1, page 467, discloses that the loss function is used to optimize the model. Section 4, page 470, also discloses improving forecast accuracy by using the weighted RMSE and then making a prediction (as the forecast score.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighted root mean square error used to optimize the prediction model and make predictions, as disclosed by Deng, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun/Fei2. One of ordinary skill in the art would have been motivated to make the combination in (Deng, page 471, Section 4.1)

Regarding Claim 9,
	Lv/Volodarskiy/Sun/Fei2 teaches the method of claim 1 (and thus the rejection of claim 1 is incorporated herein.). 
	Although Lv/Volodarskiy/Sun/Fei2 teaches the respective forecast financial score associated with each of the plurality of machine learning models, it does not disclose using a weighted root mean square error technique to determine the scores.
	However, Deng teaches, in an analogous system, wherein a weighted root mean square error technique is utilized to determine the respective forecasted…score associated with…the … of machine learning model.
 (Section 4.1, page 470, discloses using a weighted RMSE (Eq. 7) as a loss function. Section 1, page 467, discloses that the loss function is used to optimize the model. Section 4, page 470, also discloses improving forecast accuracy by using the weighted RMSE and then making a prediction (as the forecast score.))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighted root mean square error used to optimize the prediction model and make predictions, as disclosed by Deng, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun/Fei2. One of ordinary skill in the art would have been motivated to make the combination in order to significantly improve the forecast models and provide higher prediction accuracy. (Deng, page 471, Section 4.1)

Regarding Claim 15,
	Claim 15 is substantially similar to claim 7 and is rejected under the same rationale. Claim 15 corresponds to the device used to perform the method of claim 7. 

Regarding Claim 20,
	Claim 20 is substantially similar to claim 9 and is rejected under the same rationale. Claim 20 corresponds to the computer readable storage medium used to perform the method of claim 9.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lv et al, “Selection of the optimal trading model for stock investment in different industries”; herein Lv, in view of Volodarskiy et al. (US 20200175354 A1); herein Volodarskiy, in view of Y. F. Sun et al. “Optimal partition algorithm of the RBF neural network and its application to financial time series forecasting”; herein Sun, in view of Fei et al. (US 8160960 B1); herein Fei2, in view of Relangi (US 2020/0065736 A1).


Regarding Claim 23,

	Lv/Volodarskiy/Sun/Fei2 teaches the non-transitory computer-readable medium of claim 16 (and thus the rejection of claim 16 is incorporated herein.). Lv/Volodarskiy/Sun/Fei2 teaches the plurality of machine learning models…and the one or more instructions, when executed by the processors, further cause the one or more processors to... [Perform operations](See the rejection of claim 16)
	Lv/Volodarskiy/Sun/Fei2 does not explicitly teach, but Relangi teaches, in an analogous system, Receive additional input to the…machine learning model from a subject matter expert. ([0054], “Additionally, or alternatively, the task management platform may train the data model using a supervised training procedure. For example, the supervised training procedure may include receiving input to the data model from a subject matter expert, which may reduce an amount of time, an amount of processing resources, and/or the like, to train the data model relative to an unsupervised training procedure.” Discloses receiving additional input to a machine learning model from a subject matter expert.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the subject matter expert input, as disclosed by Relangi, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun/Fei2. One of ordinary skill in the art would have been motivated to make the combination in order to reduce the amount of time and processing resources to train the data model. (Relangi, [0054])

Claims 6, 14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al, “Selection of the optimal trading model for stock investment in different industries”; herein Lv, in view of Volodarskiy et al. (US 20200175354 A1); herein Volodarskiy, in view of Y. F. Sun et al. “Optimal partition algorithm of the RBF neural network and its application to financial time series forecasting”; herein Sun, in view of Fei et al. (US 8160960 B1); herein Fei2,  in view of Graham et al. (US 20120066163 A1); herein Graham.

Regarding Claim 6,
	Lv/Volodarskiy/Sun/Fei2 teaches the method of claim 1. (and thus the rejection of claim 1 is incorporated herein.)
	Lv further teaches generating, using the optimum machine learning model, a forecast; performing, based on generating the forecast, at least one of; (Pages 5-6, discloses using the machine learning models and deep neural networks listed as classifiers to predict (a forecast) rise and fall of stock prices. Pages 15-16, Table 12, discloses that one of these models are selected as the optimal trading models based on the analysis results of the performance evaluation indicators WR, ARR, ASR, and MDD.
Although Lv/Volodaskiy/Sun/Fei2 teaches an optimum machine learning model, it does not explicitly teach, but Graham teaches, in an analogous system, generating, based on the forecast, analysis data concerning a performance of the …machine learning model; ([0065] – [0066], discloses performing backpropagation training of a neural network where the neural network is presented input data, the output is compared with a desired output, and an error is calculated. (examiner interprets the error as analysis data concerning the performance of the optimum machine learning model.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the backpropagation training algorithm, as disclosed by Graham, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun/Fei2. One of ordinary skill in the art would have been motivated to make the combination in order to train the machine learning model to get closer to producing the desired output.(Graham, [0065] – [0066])

Regarding Claim 14,
	Claim 14 is substantially similar to claim 6 and is rejected under the same rationale. Claim 14 corresponds to the device used to perform the method of claim 6. 


Regarding Claim 24,

	Lv/Volodarskiy/Sun/Fei2/Graham teaches the method of claim 6. (and thus the rejection of claim 6 is incorporated herein.) 
	Graham further teaches updating or modifying the forecast based on the analysis data. ([0065] – [0066], discloses performing backpropagation training of a neural network where the neural network is presented input data, the output is compared with a desired output, and an error is calculated. (examiner interprets the error as analysis data concerning the performance of the optimum machine learning model.). As this process is repeated for each iteration, the neural network gets closer to producing the desired output (i.e. the output of the neural network (as the forecast) is modified with each iteration of backpropagation))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the modification of the neural network output based on the error between the output and desired output, as disclosed by Graham, into the optimal model selection for financial forecasting method of Lv/Volodarskiy/Sun/Fei2/Graham. One of ordinary skill in the art would have been motivated to make the combination in order to train the machine learning model to get closer to producing the desired output.(Graham, [0065] – [0066])

Regarding Claim 25,

	Claim 25 is substantially similar to claim 24 and is rejected under the same rationale. Claim 25 corresponds to the device used to perform the method of claim 24. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.D./           Examiner, Art Unit 2122     

/BABOUCARR FAAL/           Primary Examiner, Art Unit 2184